department of the treasury internal_revenue_service p o box irs cincinnati oh release number release date uil code dollar_figure us- date date employer id number contact person id number customer service contact telephone number leph form you must file tax years dear this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final because you don’t qualify as a tax-exempt_organization under sec_501 of the code donors can’t deduct contributions to you under sec_170 of the code you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we'll also notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed determination_letter under sec_6104 of the code you should contact your state officials if you have questions about how this determination will affect your state responsibilities and requirements we'll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action letter rev catalog number 47632s _ if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 sincerely jeffrey i cooper director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 redacted letter final adverse determination under sec_501 - no protest letter rev catalog number 47632s department of the treasury internal_revenue_service irs p o box cincinnati h legend state o p date r county s for-profit association dear date date employer id number contact person id number contact telephone number contact fax number category vil we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issues do you qualify for exemption under sec_501 of the code no for the reasons described below do you meet the requirements under sec_501 of the code no for the reasons described below facts you were incorporated in the state of o on p as a mutual benefit corporation your articles of incorporation state the specific purpose of this corporation is to benefit racers promoters and spectators of motorsports in r you stated that you have amended your organizing document to change to a public benefit corporation which promotes and provides amateur sporting events that benefits the entire community in allowing amateur racers a venue to learn and practice the sport and providing the community at large family entertainment of watching the sport however you did not provide a filed copy of this amendment letter rev catalog number 47630w you provide a racing venue for stock car drivers to participate and the community to attend you also sponsor the fireworks display on the july at the conclusion of the evening race the gates are open and the community is welcome to enjoy the fireworks display at no charge you conduct approximately seventeen stock car races per year from april through september charged for each car and driver competing in the races spectators pay a fee to attend the races advertising in race programs airtime during race events and on displayed banners are sold to area businesses the advertising brochure you submitted indicates that advertising purchases are tax deductible and support from their business will help make the best family entertainment possible donations are also accepted from local businesses and individuals to support the local july fireworks display entry fees are your revenues include contributions membership dues back gate receipts front gate receipts concession stand receipts and other miscellaneous receipts drivers pay entry fees to compete for trophies and cash prizes membership in the organization is open to the general_public for a fee the racetrack is owned by the county fairgrounds and is provided to you for rent cash prizes for first place finishers can range from a few dollars to up to dollar_figure for the sanctioned races your expenses include e e e disbursements for members - payouts trophies s fees and points payouts occupancy - rent utilities and operating_expenses and operating_expenses - advertising insurance maintenance fuel taxes and licenses for the through years disbursements for member represented about of your expenses occupancy costs were and operating expense less the cost fireworks was about of your total expenses your activities are primarily conducted by volunteers however you have stated that three independent contractors are paid from dollar_figure to dollar_figure per event for work performed persons age thirteen and up are welcome to race in the beginner class novice racers are coached in all aspects of racing you give them a rule book which they are expected to learn the young drivers are taught sportsmanship mechanics of a racing vehicle and are encouraged to attend sessions where drivers spend time on the track in practice situations to improve their skills individualized training is performed either by a parent or another racer who is willing to share knowledge with the beginners beginners may attend five training days where experienced drivers are on hand to provide any help the new drivers may need your event schedule does not list any specific educational events or training classes on your website you have listed your schedule of events rankings and point totals race payout schedule ticket information and back gate fees running rules and a list of sponsors upon further review of your website there are no formal educational events or training classes listed or offered you are a member of s a national organization that sanctions national and international motor sports events according to the website you provided s is owned by an individual and has experienced remarkable growth in the last decade you stated that you attempt to prepare participants to compete in these national and international events by supporting not only a beginner class where they can learn the art and mechanics of stock car racing but also providing a place where they can practice and hone their skills in order to compete on a national or international level the only requirement to participate in your activities is to meet the age requirements of each class of racing you stated that you do not solely devote yourselves to improving the letter rev catalog number 47630w performance of a small_group of elite athletes nor are you organized for the sole purpose of improving the health of the general_public instead you provide affordable family entertainment law sec_501 of the internal_revenue_code code exempts from federal_income_tax corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment or for the prevention of cruelty to children or animals e no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation except as otherwise provided in subsection i and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of any candidate for public_office sec_501 of the code defines the term qualified_amateur_sports_organization to means any organization organized and operated exclusively to foster national or international amateur sports competition if such organization is also organized and operated primarily to conduct national or international competition in sports or to support and develop amateur athletes for national or international competition in sports sec_1_501_c_3_-1 of the tax regulations provides that in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 of the tax regulations provides that an organization is organized exclusively for one or more exempt purposes only if its articles of organization limit its purposes to one or more exempt purposes and do not expressly empower it to engage otherwise than as an insubstantial part in activities which in themselves are not in furtherance of one or more exempt purposes sec_1_501_c_3_-1 of the tax regulations provides that an organization operates exclusively for exempt purposes if it engages primarily in activities that accomplish exempt purposes specified in sec_501 of the code an organization must not engage in substantial actives that fail to further an exempt_purpose sec_1_501_c_3_-1 of the tax regulations provides an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals letter rev catalog number 47630w sec_1_501_c_3_-1 of the tax regulations provides that an exempt_organization must serve a public rather than a private interest the organization must demonstrate that it is not organized or operated to benefit private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interest thus if an organization is operated to benefit private interests rather than for public purposes or is operated so there is prohibited inurement of earning to the benefit of private shareholders or individuals it may not retain its exempt status revrul_56_475 1956_2_cb_308 provides that an organization formed for the purpose of promoting and fostering the appreciation and techniques of the operation of stock cars and which con ducts stock car racing events sponsored by community organizations under agreements whereby a certain portion of the profits is received by the organization for payment of expenses and prizes to members who participate in the races does not qualify for exemption from federal_income_tax as an organization described in sec_501 of the internal_revenue_code of revrul_70_4 1970_1_cb_126 provides that an organization whose activities consisted primarily of the promotion and regulation of a sport for amateurs is not exempt as a sec_501 educational_organization because the promotion and regulation of a sport for amateurs as described neither improve nor develop the capabilities of the individual nor instruct the public on subjects useful to the individual and beneficial to the community 70_tc_352 describes an organization whose sole activity was to provide consulting services for a fee to nonprofit_organizations it provided qualified persons to perform research projects for its clients the fees charged by the organization were set at or close to cost but were not less than the organization’s full cost of providing its service the organization was denied exemption because it operated in a commercial nonexempt manner the provision of managerial and consulting services on a regular basis for a fee is a trade_or_business ordinarily carried on for profit the court held that the organization was not operated exclusively for charitable educational or scientific purposes within the meaning of sec_501 of the code in hutchinson baseball enterprises v commissioner t c pincite u s tax ct lexi sec_30 affd 696_f2d_757 10th cir the organization funded and operated an amateur baseball team leased and maintained baseball fields for_the_use_of little league american legion teams and a baseball camp and provided coaches for little league teams the court held and the tenth circuit affirmed that the promotion sponsorship and advancement of amateur sports is a charitable purpose within the meaning of sec_501 in better business bureau v united_states 326_us_278 the court held that an organization is not operated exclusively for charitable purposes and thus will not qualify for exemption under sec_501 if it has a single non-charitable purpose that is substantial in nature this is true regardless of the number or importance of the organization's charitable purposes application of law based on the facts presented in your application we have concluded that you are neither organized nor operated for exempt purposes as required in sec_1_501_c_3_-1 of the tax regulations accordingly you do not qualify for exemption as an organization described in sec_501 of the code your organizing document states the specific purpose of this corporation is to benefit racers promoters and letter rev catalog number 47630w spectators of motorsports in r this is not an exempt_purpose described under sec_501 of the code contrary to the limits imposed by sec_1_501_c_3_-1 and sec_1_501_c_3_-1 of the regulations you are empowered to engage substantially in activities not in furtherance of exempt purposes therefore you do not meet the organizational_test according to sec_1_501_c_3_-1 you must demonstrate that you are not operated to benefit private interests unfortunately you have not met your burden of proving you are operated primarily to serve public rather than private interests in reaching this conclusion we considered e e whether you are a qualified educational charitable or amateur sports organization and whether your focus on providing a venue to for motor sport races results in private benefit like the organizations that failed to qualify for exempt status in revrul_56_475 and revrul_70_4 you promote sports by conducting races and by inviting people to learn the rules and participate in your race events you enforce standards for the equipment to be used and the official rules of the games you do not have a regular program of instruction in fact your primary activity is devoted to providing a facility and scheduling events for racers who can earn substantial cash prizes based on the driver’s place when the race is finished you use your revenues to defray expenses and to pay prizes to drivers who take part in the racing events you are engaged in business with the public and are not operated exclusively for educational or charitable purposes you are unlike the organization in hutchinson baseball enterprises v commissioner t c pincite u s tax ct lexi sec_30 affd 696_f2d_757 10th cir in that case the organization's primary activities resulted in the furtherance of amateur athletics the organization provided coaching and instruction for children and recruited only top amateur baseball players to play on the team it sponsored the organization also hired a coach general manager and trainer to work with the team the players were not paid for participation on the team and they did not share gate receipts in contrast you provide no formal or ongoing instruction to your members and you pay cash prizes to the top finishers nearly a third of your expenses from to involved fees paid for and prizes awarded to top race finishers while the paying public derives some benefit a substantial benefit is provided to the racers who participate in your events compensating the winners of your events is not a characteristics of an organization operated in the furtherance of amateur athletics e like b s w group inc v commissioner you operate in a commercial manner you derive your income from selling advertising ticket sales participation fees and concessions you advertise conduct and market your races in a commercial manner your fees are not set on a scale that takes into account the attendee or participant’s ability to pay the only event that is open to the non-paying public is your of july event the remaining issue is whether you are a qualified_amateur_sports_organization described in sec_501 of the code unlike organizations which operate exclusively to foster national or international amateur sports competition the only prerequisite to participation in your program is that the athlete must meet a minimum age requirement you do not provide formal instruction beyond giving the participant the rule book individualized training is provided only if a parent or another racer is willing to share their knowledge with the beginner racer you are not devoted to improving the performance of a small_group of elite athletes catalog number 47630w letter rev e e e e e your participants are not required to have a certain level of talent and achievement in order to receive support you do not provide intensive daily training to prepare you participants for national or international completion instead you provide weekend events that are open to and attract a broad range of competitor’s you charge the public to attend and pay cash awards to the winning drivers therefore you are not an amateur sports organization under sec_501 of the code like better business bureau v united_states your non-charitable purposes are substantial in nature accordingly we find you do not qualify for exemption under sec_501 conclusion based on the facts and information submitted you are not organized and operated exclusively for exempt purposes you do not meet the organizational_test because your organizing document does not properly limit your purposes to those described in sec_501 likewise you do not meet the operational_test because you benefit racers and promotors you do not serve a charitable_class and any educational activities are insubstantial in comparison to you motor sporting activities and finally after consideration of all the facts and circumstances we concluded that you do not support development of amateur athletes for participation in national or international competition and conduct your activities in a commercial manner accordingly you do not qualify for exemption under sec_501 of the code and you must file federal_income_tax returns contributions to you are not deductible under sec_170 of the code if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include e e e e e e your name address employer_identification_number ein and a daytime phone number acopy of this letter highlighting the findings you disagree with an explanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization letter rev catalog number 47630w under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we'll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we'll continue to process your case considering the information you provided if you haven’t provided a basis for reconsideration we'll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements letter rev catalog number 47630w you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter sincerely jeffrey i cooper director exempt_organizations rulings and agreements enclosure publication letter rev catalog number 47630w
